DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 10/28/2021.  Claims 1-19 remain pending for consideration on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezra (US 2009/0079098) in view of Li (US 20070000275).
Regarding claim 1, Ezra teaches a humidifier (paragraph 0031) for humidifying a target space (indoors, paragraph 0039), comprising: an air path (160a) through which water-extraction air to be supplied to the target space flows (Figure 1); an external path (160b) that cools the water-extraction air in the air path; a water removing filter (150, 165, paragraph 0037) that extracts water that is generated when the water-extraction air is cooled by the external path in the air path; and a humidifying unit (170) that humidifies the target space by using the water extracted by the water removing filter (paragraph 0035), wherein the air path includes a main 
However, Li teaches wherein the external path cools the water-extraction air by using the air in the target space cooled by the refrigerator (9, low temperature indoor air supplied to 3, Fig.4, paragraph 0037-0038) to efficiently utilize the cooling energy of air and attains the object of energy saving.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the humidifier of Ezra to include wherein the external path cools the water-extraction air by using the air in the target space cooled by the refrigerator in view of the teachings of Li to efficiently utilize the cooling energy of air and attains the object of energy saving.
Regarding claim 3, the combined teachings teach a pump unit (105 of Ezra) that compresses external air as the water-extraction air (paragraph 0033 of Ezra), wherein the external path cools the external air compressed by the compressing unit (Fig. 1 of Ezra, Fig. 4 of Li).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezra in view of Li in further view of Bryant (US 20130233697).
Regarding claim 5, the combined teachings teach the invention as described above but fails to explicitly teach the pump unit including an air pump that compresses the external air and discharges air that has a temperature higher than a temperature of sucked external air.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the humidifier of the combined teachings to include the pump unit including an air pump that compresses the external air and discharges air that has a temperature higher than a temperature of sucked external air in view of the teachings of Bryant to provide an efficient atmospheric water generator which is used to extract water from ambient air.
Regarding claim 6, the combined teachings teach the main path includes an air-supply path (from 20 to 30 of Bryant) that supplies air that flows in the main path to the humidifying unit to provide an efficient atmospheric water generator which is used to extract water from ambient air.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763